         Case 1:20-cv-00521-GHW Document 68 Filed 09/03/21 Page 1 of 1

                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #: ___________
                                                                DATE FILED: 09/3/2021
PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                Plaintiff,
                                                                  1:20-cv-00521-GHW
                    -against-
                                                                        ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                Defendants.

GREGORY H. WOODS, United States District Judge:

       The Court will hold a status conference with respect to this matter on September 24, 2021 at

2:00 p.m. The conference will take place in Courtroom 12C of the United States District Court for

the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street,

New York, New York, 10007.

       Defendants are directed to email a copy of this order to Plaintiff.

       SO ORDERED.

Dated: September 2, 2021
       New York, New York



                                                                Gregory H. Woods
                                                            United States District Judge
